413



       OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                           AWTIN
G- 82.MAllm
*-o-
                                                                                         41
non.   000.   P.     nhoppard      -    Page a




               ' ~Bunor~blO        000.       II,   lihsp        #-oorp
       troller,huruledthatthia                               ourt ior the our-
                                                            B"d
       rent ilraal Joar bar aa lp~~bioa      of anll
         1000 tor bookme There mem ta n to be eoa-
       f uaion, and I propow, for your eoadber~tioa,
       th*t thim Court hu the mum of #li200 for tha
       purchors       of    law boo-.

               "*To say the lout, tho language of Eeo-
       t&iona la very 00ntu~,                        and by rouan        ot the
       fact thatourlib~                       la alndjlunMorppd.
       rerlousIy          by tha       mrll     8 Foprkatioa          Jlwed,
       ~8mh~~t?.wt,f,                         e&don          rlll ariblaru

               aeotlena oi Hc B. aw -                         tha Judloly       Appro-
 ~18tlon      Bill    -     l8 M folloTmc

            lAllamountr  rpproprlatalinthb&tfor
       lar books, or expended therofor an&oruathorltf
       0f th ir& t,shrlr b0 3*14 0teot th0 e-m
       mnd     andtho        rpecial          raoounto       in   thhoOener8l
       RsremaeFu&l~rhereinmft.P                          pwidd.         Iam-
                                                                             4 1.c




    10-l     reoelptu,     dad there       ir hereby lppro     8fed
    to each of     uid     Courta    for     uuch pulporea Fior
    OWh Of the fl.081 YWI'O la        & @ lUt31 1, 9 & l,
    u3d August ai iem, the 8u ot ch3~onmdred
               001 out of their 10-l    reoeiptu in
                th o o p eo iflo              lpp~o-
                               omountrh o r uin
    prleted for llbrwy    book@ iOr raid Court8  p’o-
    vidod further, uad io oooordmae with 0 rid In
    that any of mid Oaurto of Oiril Appealr ro-
    oeiring E opeoitio appropriation ot 1080 than
    SeremIlutrlredDollaro ($TCO) per fear foC
    library booke shall not of     Prom maid Neal
                                lpeoifla amount
    roooipto more than the aa%x""b
    herein     approprleted.m

          Chapter 104, B. 8. 424, referred to in the above
~oetion of the Appropriation Bill, prorider~


         'The Clerks of the Courts of Clril Appeal8
    ahall be and are hereby authorloed  to prrohhroe
    additioml 181~booke for the uso of sllidCourts
    out of the fees collected by eald Courts; suoh
    esl;ondlturoeshall not exoeed ammally the
    opooifio imounts of such foes additionally
    authoriood for such purpose in the Oonerrl lip
    propriotion Acts of the Legirlaturo sad8 blen-
    nially for the dupport and maintenance of the
    Judioiary Department of the State OWernment.
    Prwldod, however, that all suah feea oollooted
    by olry clerk or other officer of aq Court of
    Civil Appeala within thlr State ohall be do-
     posited    In the lltate       Trooeury    to the   oredlt of
     the court so collecting amI de siting 8~~8,
     and the eqsanditureo out of mard fuml for the
     foregoing purpoooo ohall be upon a tarrant
     dram upon the Gtate Treao~    br the State
     Comptroller, a8     be provided for In the
                     73 on Bill for the JyIioiw
     General Appropria
     of thio State.a

             Conetruing,     as TO rmrt , the general        rtatufe   amI
the abovequoted  rider to the ApproprlatlcmBill together,
it iu our 00nolusion that the bterpratrtlon auggeoted by
                                                                    -   411




P    - that ior that the ourrent flmael     you*8   8p    o&s%80
tion for lor booko to tbo Oourt of Diril     Appear    4"or   tbo
a.gbth hqro~a  Judicial Diotriotio   only      m.oo-
ole8rly is the oorreot 006, The grmloo       tE the    rldor   to
theeffeottbtwQourtoiOidlApeela            dmllupenb
froa its 10081 row.lpto mm0 then t E0 lpeoitio umaat
gppro@-i&udby tho Leg%rlaturo to thot wurt    ior lu
books is 00n01usit0 oi the rrttor, maa* the l poolflo
8ppropi8tionto the Court oi tivllAppo8lo for the
6lghth District for 18~ books i8 @WO.OO.




OS-MR